Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Fisher, J.), rendered December 20, 1995, revoking a sentence of probation previously imposed by the same court on October 21,1994, upon a finding that he had violated the conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of stolen property in the fifth degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.